ORDER ACCEPTING RESIGNATION AND DISMISSING CAUSE AS MOOT
Comes now Donald H. Eacret, the Respondent in this cause, and tenders his Verified Petition for Leave to Resign from the Bar of the Supreme Court of Indiana together with his Affidavit in Support of Verified Petition for Leave to Resign from the Bar of the Supreme Court of Indiana.
And this Court, being duly advised, now finds that the Respondent has met the requirements of Admission and Discipline Rule 28, Section 17, and that his resignation should be accepted and that, accordingly, this cause should be dismissed as moot.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Donald H. Eacret is hereby removed as a member of the Bar of this State and the Clerk of this Court is directed to remove his name from the Roll of Attorneys.
IT IS FURTHER ORDERED that Donald H. Eacret must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement at a future date. In light of the foregoing, it is further ORDERED that this cause is hereby dismissed as moot.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d) governing disbarment and suspension.
Costs of this proceeding are assessed against the Respondent.
All Justices concur.